UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 18, 2010 BIOTEL INC. (Exact name of Registrant as specified in its charter) State of Incorporation: Minnesota Commission File Number : 0-50914 I.R.S. Employer Identification No.: 41-1427114 Address of principal executive offices: 1285 Corporate Center Drive, Suite 150 Eagan, MN 55121 Registrants telephone number, including area code: (651) 286-8620 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information is being furnished to the Securities and Exchange Commission pursuant to Item 2.02. Such information, including Exhibit 99.1 attached hereto, should not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act). On February 18, 2010, Biotel Inc. (the Company) announced earnings for the quarter ended December 31 2009. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated February 18, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Biotel Inc. By: /s/ Judy Naus Judy Naus Chief Financial Officer Date:February 19, 2010 EXHIBIT INDEX Exhibit No. Description Press Release dated February 18, 2010
